Title: Robert J. Dillon to James Madison, 26 May 1829
From: Dillon, Robert J.
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    New York, Columbia College.
                                
                                 May 26. 1829.
                            
                        
                        
                        I write the following with mingled feelings of joy and fear: of joy, in the hope that you will deign to
                            answer me, and of fear, lest I may be reproached with the charge of rashness and of folly. The important part you have
                            acted in our national councils, and the veneration I have always attached to the reputation of our venerable
                            Ex. Presidents, have induced me to intrude on the privacy of your retirement, with the humble request, that you would tell
                            me your opinion, on the following question. Which has our Union the most to fear, the usurpation by the general government
                            of the rights of the States, or the entire and independent sovereignty of the individual States. Being a member of the
                            Senior Class of Columbia College I have thought of taking that question as the subject of my dissertation at the
                            approaching Commencement in August next: Were you to give me any hint upon this question or put it in its clear and proper
                            light, my respect for your character could not be increased, but it would remain more durable and lasting. Whether,
                            Respected Sir, you answer me or no, please be assured that these lines are written in all humility and respect, while the
                            plea of the rashness of youth may perhaps excuse me. I am, Respected Sir, Your Most Obdt. Servant,
                        
                            
                                Robt. J. Dillon
                            Columbia College N. Y.
                        
                    